 1   WO
 2                                  NOT FOR PUBLICATION
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Tristan Young,                                  No. CV-16-03490-PHX-DJH
10                 Plaintiff,                         ORDER
11    v.
12    Arizona Summit Law School LLC, et al.,
13                 Defendants.
14
15         Before this Court is Defendants’ Motion to Strike Plaintiff’s First Amended
16   Complaint (Doc. 53). Plaintiff has filed a Response (Doc. 58) and Defendants have filed
17   a Reply (Doc. 59). Additionally, the parties have filed a notice of a discovery dispute
18   (Doc. 60) and an “Updated Notice of Discovery Dispute” (Doc. 62).
19   I.    BACKGROUND
20         Plaintiff, a former Arizona Summit Law School student, initiated this action on
21   October 12, 2016. (Doc. 1). Count Two of the Complaint accused Defendants of negligent
22   misrepresentation and Count Three accused Defendants of common law fraud. (Id., ¶¶
23   115-130). In a prior Order, the Court dismissed Counts Two and Three. (Doc. 39).
24   Therefore, the only claim remaining is Count One, in which Plaintiff alleged that
25   Defendants failed to provide appropriate accommodations for her disabilities while she was
26   a student at Arizona Summit Law School. (Doc. 1, ¶¶ 104-114).
27         On July 23, 2018, the Court issued a Rule 16 Scheduling Order, which provided that
28   “[t]he deadline for joining parties, amending pleadings, and filing supplemental pleadings
 1   is 60 days from the date of this Order.” (Doc. 44). Sixty days later, on September 21,
 2   2018, Plaintiff filed her First Amended Complaint (“FAC”), without seeking leave to do
 3   so. (Doc. 50).
 4   II.    MOTION TO STRIKE
 5          Federal Rule of Civil Procedure (“Rule”) 12(f) allows a court to “strike from a
 6   pleading” any matter that is “redundant, immaterial, impertinent, or scandalous.” See also
 7   LRCiv. 7.2(m)(1) (a motion to strike may only be filed if “authorized by statute or rule, . . .
 8   or if it seeks to strike any part of a filing or submission on the ground that it is prohibited
 9   (or not authorized) by a statute, rule, or court order.”). “[T]he function of a 12(f) motion
10   to strike is to avoid the expenditure of time and money that must arise from litigating
11   spurious issues by dispensing with those issues prior to trial . . . .” Sidney-Vinstein v. A.H.
12   Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). The decision to strike a pleading is
13   ultimately within a trial court’s discretion. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d
14   970, 973 (9th Cir. 2010). Additionally, the Court possesses inherent power to manage its
15   docket and strike improper filings. See, e.g., Atchison, Topeka & Santa Fe Ry. v. Hercules
16   Inc., 146 F.3d 1071, 1074 (9th Cir. 1998); Spurlock v. F.B.I., 69 F.3d 1010, 1016 (9th Cir.
17   1995) (recognizing the district court’s inherent power and authority over the administration
18   of its business, to regulate the conduct of litigants who appear before it, and to promulgate
19   and enforce rules for the management of litigation) (collecting cases).
20          The FAC reasserts Plaintiff’s ADA Claim but also makes new allegations on behalf
21   of a putative class. (Doc. 50 at 1, 15-16). Plaintiff argues that the Rule 16 Scheduling
22   Order negates the necessity to seek leave before filing an amended complaint.
23   (Doc. 58 at 2). The Court disagrees. The Rule 16 Scheduling Order set a deadline to file
24   an amended pleading, it did not eliminate Plaintiff’s responsibility to comply with the
25   requirements of Rule 15(a)(2) when filing an amended pleading. Rule 15(a)(2) requires
26   that if the party is not amending as a matter of course, then the “party may amend its
27   pleading only with the opposing party’s written consent or the court’s leave.” Here,
28   Plaintiff did not seek leave to file an amended complaint and did not receive Defendants’


                                                  -2-
 1   written consent; therefore, Plaintiff’s FAC was improperly filed and shall be stricken from
 2   the record. See Cwiak v. City of Phoenix, 2010 WL 1742531, at *2 (D. Ariz. Apr. 29, 2010)
 3   (finding that granting a defendant’s motion to strike the seconded amended complaint for
 4   the plaintiff’s failure to seek leave prior to filing the amended pleading is “is clearly
 5   warranted under L.R.Civ. 7.2.”). If Plaintiff wishes to amend her complaint she must
 6   comply with Rule 15.
 7   III.   DISCOVERY DISPUTE
 8          The parties dispute whether Plaintiff’s medical records following her withdrawal
 9   from Arizona Summit Law School are relevant to her claims of disability discrimination.
10   (Doc. 60). Plaintiff’s statement regarding the discovery dispute assumes that the First
11   Amended Complaint (Doc. 50) is the operative complaint; however, as the Court granted
12   Defendants’ Motion to Strike the First Amended Complaint previously in this Order, the
13   Court will not issue a ruling on the discovery dispute at this time. The parties are directed
14   to confer regarding the effect of this Court’s Order on the present discovery dispute. If the
15   parties are still unable to resolve the discovery dispute, then the parties may refile a notice
16   of discovery dispute in compliance with the Rule 16 Scheduling Order. (Doc. 44 at 4).
17          Accordingly,
18          IT IS ORDERED that Defendants’ Motion to Strike Plaintiff’s First Amended
19   Complaint (Doc. 53) is GRANTED.
20          Dated this 22nd day of January, 2019.
21
22
23                                                 Honorable Diane J. Humetewa
24                                                 United States District Judge

25
26
27
28


                                                  -3-
